DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
(claim 1) “salt” (in the last line) should be recited to as “electrolyte salt” to maintain consistency in claim language between the various claims to avoid confusion.
(claim 4) “the cathodes” should be clarified to indicate whether this claim applies to the first plurality of cathodes, the second plurality of cathodes or to both the first and second plurality of cathodes.
(claim 5) “salt” should be recited to as “electrolyte salt” to maintain consistency in claim language between the various claims to avoid confusion.
(claim 6) “the second plurality” should actually recite “the second plurality of cathodes” and “salt” should be recited to as “electrolyte salt” to maintain consistency in claim language between the various claims to avoid confusion.
(claim 7) “salt” should be recited to as “electrolyte salt” to maintain consistency in claim language between the various claims to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa et al (JP 11-021690) in view of Kang et al (KR 2007-0075045).
Takazawa et al teach (see abstract, figs. 2-4, paragraphs [0004] and [0008] of the translation) a system comprising a vessel (graphite crucible 11 having a not shown heating coil) adapted to receive and heat a molten salt electrolyte, a first cathode (16) and a second cathode (18) both adapted to be removably inserted in to the vessel (paragraph [0004] “the cathode 16 is replaced with another cathode 18”), an anode (17) positioned within the vessel, and a vehicle (basket 14) for positioning elemental metal within the salt.  
Note that the claim preamble “for recycling molten salt” is interpreted as the intended use of the claimed system and is not given patentable weight.  See MPEP 2111.02.  Here, the preamble does not result in any structural difference between the claimed invention and the prior art.  
Thus, Takazawa et al fail to teach (1) a plurality of first and second cathodes and (2) the anode being coaxially aligned with the vessel.
Kang et al teach (see abstract, fig. 1, paragraphs [0020] and [0073]) an alternative molten salt electrolysis cell arrangement for the electrolytic recovery of uranium/transuranics that included a central anode arranged concentric (i.e. “coaxial”) with the vessel and also plural cathodes arranged around the central anode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of a concentric molten salt electrolysis cell design of Kang et al that included a central anode surrounded by plural cathodes with the system of Takazawa et al by including plural sets of plural cathodes.  The use of plural cathodes would have been understood by one of ordinary skill in the art at the time of filing as increasing the active cathode surface area thereby increasing the possible rate of reaction.  
Regarding claim 4, the plural cathodes of the arrangement of Kang et al circumscribed the central anode. 
Regarding claim 5, the first and second cathodes of Takazawa et al were capable of being sequentially inserted into the salt.  In addition, Takazawa et al actually teach (see paragraphs [0004] and [0008] sequential insertion of the first and second cathodes.
Regarding claim 6, as both Takazawa et al and Kang et al show space within the vessel but above the molten salt electrolyte, the system of Takazawa et al as modified by Kang et al would have been capable of operating with the first plurality of cathodes at a position within the vessel, but above the molten salt, while the second plurality of cathodes was inserted into the salt.  Note that the instant claims are apparatus claims which must be structurally distinguished by the prior art and cannot be differentiated based upon how the structural elements are used.  See MPEP 2114. 
Regarding claim 7, the vehicle of Takazawa et al was a basket that was removably submersed in the molten salt electrolyte.
Regarding claim 10, the anode of Takazawa et al was inert (paragraph [0008], “a rod-shaped anode 17a made of graphite”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa et al (JP 11-021690) in view of Kang et al (KR 2007-0075045) as applied to claim 1 above, and further in view of Gibson et al (US 3,272,726).
Kang et al shows (see fig. 1) a lid placed over the vessel that defined the electrolytic cell.  One of ordinary skill in the art would have understood the presence of the lid as being for reducing heat loss from the molten salt.  
Kang et al do not expressly teach that the lid included apertures/openings for slidably  receiving the cathodes and anode.
Gibson et al teach (see fig. 1, col. 2, lines 59-65) positioning a lid over a molten salt electrolyte in an electrolytic cell for the production of uranium, wherein the lid included holes for the passage of the anode and cathode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided holes in the lid of Kang et al to permit insertion of the anode and cathodes into the molten salt electrolyte through the lid.  
Since Takazawa et al teach interchanging the first cathode and second cathode during processing, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the holes in the lid were for removably inserting (i.e. “slidably receive” in the direction of gravity) the different sets of cathodes.  
Allowable Subject Matter
Claims 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest including internal passageways/tunnels/channels within the anode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al (KR 2017-0071266) is cited as showing an anode comprising an internal passageway/channel for feeding of reactant into the bottom portion of a molten salt electrolytic cell for the production of metal; however, Lee et al does not qualify as prior art under any portion of 35 U.S.C. 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794